 Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 1 of 20 PageID #: 1



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK



CLAUDETTE HALL,                                         Civil Case Number: __________________

                       Plaintiff,
                                                                  CIVIL ACTION

                    -against-                                    COMPLAINT
                                                                    AND
                                                            DEMAND FOR JURY TRIAL

AMERICAN HONDA MOTOR CO;
AMERICAN HONDA FINANCE
CORPORATION D/B/A HONDA FINANCIAL
SERVICES; JYD TOWING, LLC; and JOHN
DOES 1-25.

                       Defendant(s).


               Plaintiff, CLAUDETTE HALL (hereinafter “Plaintiff”) by and through her

        undersigned attorney, alleges against the above-named Defendants, AMERICAN HONDA

        MOTOR      CO,   INC.       (hereinafter   “AHMC”);    AMERICAN      HONDA      FINANCE

        CORPORATION D/B/A HONDA FINANCIAL SERVICES, (hereinafter "HFC"); JYD

        TOWING, LLC (hereinafter “JYD”) and John Does 1-25, collectively (“Defendants”) their

        employees, agents, and successors the following:



                                       PRELIMINARY STATEMENT

   1.        Plaintiff brings this action for damages and declaratory and injunctive relief arising

        from Defendants’ violation of 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices

        Act (hereinafter “FDCPA”), which prohibits debt collectors from engaging in abusive,

        deceptive and unfair practices.        The FDCPA, provides for the initiation of court



                                                   11
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 2 of 20 PageID #: 2



       proceedings to enjoin violations of the FDCPA and to secure such equitable relief as may

       be appropriate in each case.

  2.        Plaintiff further brings this action for damages arising from Defendants’ violations of

       New York General Business Law (“GBL”) §349, which prohibits engaging in deceptive

       acts or practices in the conduct of any business, trade or commerce or in the furnishing of

       any service in the State of New York.

  3.        Plaintiff further brings this action for damages for conversion related to Defendants

       wrongfully taking Plaintiff’s 2018 Honda Civic, Vin: 2HGFC2F72JH540353 (the

       “vehicle”)

  4.        Finally, Plaintiff further brings this action for damages related to assault and battery

       related to Defendants’ wrongfully taking Plaintiff’s vehicle.



                                       JURISDICTION AND VENUE

  5.        This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331. This is an

       action for violations of 15 U.S.C. § 1692 et seq. This Court also has supplemental

       jurisdiction over Plaintiff’s GBL, conversation, assault and battery claims.

  6.        Venue is proper in this district under 28 U.S.C. §1391(b)(2) because the acts and

       transactions that give rise to this action occurred, in substantial part, in this district.



                                                DEFINITIONS

  7.        As used in reference to the FDCPA, the terms “creditor,” “communication”

       “consumer,” “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15 U.S.C.

       § 1692a.




                                                    11
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 3 of 20 PageID #: 3



  8.        As used in reference to the UCC, the terms “collateral”, “debtor”, and “secured party”

       are defined in § 9-102 of the UCC.

                                                PARTIES

  9.        Plaintiff, is a natural person and a resident of the State of New York, and is a

       “Consumer” as defined by 15 U.S.C. § 1692a(3).

  10.       Defendant AHMC is a foreign business corporation with principal executive offices at

       20800 Madrona Avenue, Torrance, California 90503.

  11.       Defendant AHMC accepts service of process in this state at CT Corporation System,

       28 Liberty Street, New York, New York 10005.

  12.       Defendant HFC is a foreign business corporation with principal executive offices at

       20800 Madrona Avenue, Torrance, California 90503.

  13.       Defendant HFC accepts service of process in this state at CT Corporation System, 28

       Liberty Street, New York, New York 10005.

  14.       Defendant JYD is a domestic limited liability company with a business location at

       185-06 Merrick Blvd, Springfield Gardens, New York 11520.

  15.       Defendant JYD accepts service of process in this state at 7 Bridge Street, Howard

       Beach, New York 11414.

  16.       Defendant JYD is a repossession company that regularly engages in repossession

       activities in New York, and is a “debt collector” as defined by FDCPA § 1692a(6).

  17.       John Does 1-25, are fictitious names of individuals and businesses alleged for the

       purpose of substituting names of defendants whose identities will be disclosed in discovery

       and should be made parties to this action.




                                                11
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 4 of 20 PageID #: 4



                                   AGENCY ALLEGATIONS

  18.    Plaintiff is informed and believes and thereon alleges that all times herein mentioned

    each Defendant was acting as the agent, servant, employee, partner, co-conspirator, and/or

    joint venturer of each remaining Defendant.

  19.    Defendants AHCMC and/or HFC authorized JYD to repossess the vehicle which

    could not be accomplished without a breach of the peace.

  20.    Defendants AHCMC and/or HFC hired JYD to repossess the vehicle which could not

    be accomplished without a breach of the peace.

  21.    Defendants AHCMC and/or HFC employed JYD to repossess the vehicle which could

    not be accomplished without a breach of the peace.

  22.    Defendants AHCMC and/or HFC contracted with JYD to repossess the vehicle which

    could not be accomplished without a breach of the peace.



                                  FACTUAL ALLEGATIONS

                                              The Lease

  23.    On or before March 2018, Plaintiff allegedly incurred a financial obligation to

    Defendants AHMC and/or HFC via a “Motor Vehicle Lease Agreement-New York” (the

    “lease”) at non-party Honda of Valley Stream located at 164 East Sunrise Highway, Valley

    Stream New York 11580 to lease the vehicle.

  24.    The AHMC and/or HFC obligation arose out of a transaction, in which money,

    property, insurance or services, which are the subject of the transaction, are primarily for

    personal, family or household purposes.

  25.    The AHMC and/or HFC obligation arose out of a transaction for personal purposes.




                                              11
    Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 5 of 20 PageID #: 5



      26.    The AHMC and/or HFC obligation did not arise out of a transaction for business

        purposes.

      27.    The AHMC and/or HFC obligation is a "debt" as defined by 15 U.S.C. § 1692a(5).

      28.    AHMC and/or HFC is a "creditor" as defined by 15 U.S.C. § 1692a(4).

      29.    The vehicle is “collateral” as defined by § 9-102(a)(12) of the UCC.

      30.    Plaintiff is a “debtor” as defined by § 9-102(a)(28) of the UCC.

      31.    AHMC is a “secured party” as defined by § 9-102(73) of the UCC.

      32.    HFC is a “secured party” as defined by § 9-102(73) of the UCC.

      33.    JYD is a “secured party” as defined by § 9-102(73) of the UCC.

      34.    Under the lease, Plaintiff is deemed the “Lessee”.

      35.    Under the lease, Honda of Valley Stream is deemed the “Dealer” or “Lessor” of the

        vehicle

      36.    Under the lease, non-party HVT, Inc. is deemed the “assignee” of the vehicle and the

        “…the assignee for all New York Honda and Acura leases.”

      37.    Under the lease, Defendant HFC “…serves as the administrator of the Lease on half of

        HVT, Inc.”

      38.    Defendant HFC is a “…wholly owned subsidiary of…” Defendant American Honda

        Motor Co., Inc…”1

      39.    In or around March 2018, Plaintiff began making payments for the vehicle in

        accordance with her lease to HFC.

      40.    At some time prior to February 18, 2019, plaintiff either fell behind on her payment

        schedule for the vehicle and/or began making partial payments pursuant to the lease.




1
 See also https://www.hondafinancialservices.com/help/about-us “About Honda Financial Services and American
Honda Finance Corporation”. (current as of July 29, 2019.)
                                                    11
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 6 of 20 PageID #: 6



                                    Defendants’ Relationship

  41.    At some time prior to February 18, 2019, Defendant JYD entered into an agreement

    with Defendants AHCMC and/or HFC authorizing JYD to repossess the vehicle.

  42.    At some time prior to February 18, 2019, Defendant JYD entered into an agreement

    with Defendants AHCMC and/or HFC hiring JYD to repossess the vehicle.

  43.    At some time prior to February 18, 2019, Defendant JYD entered into an agreement

    with Defendants AHCMC and/or HFC employing JYD to repossess the vehicle.

  44.    At some time prior to February 18, 2019, Defendant JYD entered into an agreement

    with Defendants AHCMC and/or HFC contracting with JYD to repossess the vehicle.



               JYD’s Wrongful Repossession of the Vehicle By a Breach of the Peace

  45.    On February 18, 2019, at approximately 7:00pm, and while she was at the hair salon,

    Plaintiff received a call on her cellular phone from an individual from “Honda”. The

    individual stated in sum and substance that Plaintiff needed to make a four hundred eighty

    and 00/100 ($480.00) dollar payment for the vehicle or it will be repossessed.

  46.    Plaintiff immediately left the hair salon, headed to a Wal-Mart in Valley Stream, New

    York and at approximately 8:00pm (merely an hour after the telephone call from “Honda”),

    made a payment to HFC via Moneygram. A copy of the Walmart receipt is annexed as Ex.

    A. An additional eight dollars was charged to Plaintiff for using Moneygram. Thus, the

    total amount paid to Moneygram was four hundred eighty-eight and 00/100 ($488.00)

    dollars.

  47.    Shortly after 8:00pm, Plaintiff contacted Honda to inform them that she made the

    $480.00 payment. Critically, Honda informed Plaintiff that a repossession (“repo”) order




                                             11
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 7 of 20 PageID #: 7



    for the vehicle had already been generated and then the order could not be rescinded until

    the next morning of February 19, 2019.

  48.    At some time after that telephone call with Honda she returned home to her apartment.

  49.    In addition to normal uses for one’s vehicle, Plaintiff used her vehicle daily to travel

    to, and from, the school where she was employed. When she returned from work, she

    would park her vehicle in the designated parking lot assigned to her apartment building.

  50.    Given that Plaintiff is a single parent, sole breadwinner for her two children, and that

    she was informed by Honda a repo order was generated, Plaintiff, at approximately

    10:00pm on February 18, 2019, became worried that her vehicle would be towed away that

    evening. Accordingly, she left her apartment and coincidentally, or not so, found two

    employees (“JYD Employee 1” and “JYD Employee 2”) of Defendant, JYD, who already

    had hooked the vehicle up to a JYD tow truck in the parking lot.

  51.    Upon information and belief, Defendant AHMC and/or HFC hired, authorized,

    appointed or permitted JYD to repossess the vehicle.

  52.    JYD Employee 1 was the driver of the JYD tow truck who, upon information and

    belief, was of Hispanic descent, male in his 40s, heavyset and bald.

  53.    JYD Employee 2 was the passenger of the JYD tow truck who, upon information and

    belief, was also of Hispanic descent, male, thinner than JYD Employee 2, and wearing a

    New York Yankees baseball cap.

  54.    Plaintiff immediately explained to JYD Employee 1 and JYD Employee 2 that she had

    spoken with Honda earlier that evening, and had written proof of the $480.00 payment

    made to Honda she allegedly owed for her vehicle.

  55.    JYD Employee 1 and JYD Employee 2 told her to get proof that she had made the

    $480.00 payment allegedly owed for her vehicle.


                                             11
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 8 of 20 PageID #: 8



  56.    Plaintiff immediately returned to her apartment and retrieved the Walmart receipt. Ex.

    A. She then presented it to JYD Employee 1 and JYD Employee 2, who told her to make

    sure she followed up with the Honda the next day on February 19, 2019. Id.

  57.    Then, around 10:30pm on February 18, 2019, JYD Employee 1 and JYD Employee 2,

    without incident, unhooked the vehicle from Defendant, JYD’s tow truck, and left it in

    Plaintiff’s apartment building parking lot.

  58.    Despite the assurances of JYD Employee 1 and JYD Employee 2, and particularly in

    light of the repo order still in effect, Plaintiff was worried that her vehicle would be towed

    overnight. Accordingly, Plaintiff drove the vehicle out of the parking lot with the goal of

    storing it a friend’s house that evening. Oddly, during her drive, she noticed the JYD tow

    truck still in her neighborhood but assumed JYD Employee 1 and JYD Employee 2 were

    getting a late night dinner.

  59.    Around 11:00pm on February 18, 2019, Plaintiff decided to just keep the vehicle

    parked in her parking lot overnight, and returned there. Unfortunately, she ended up falling

    asleep in the vehicle.

  60.    The next morning, and while still asleep in the vehicle, around 12:00am on February

    19, 2019 Plaintiff was awoken and startled to find both JYD Employee 1 and JYD

    Employee 2, on the sides of the vehicle, violently attempting to both push and pull her out

    of the vehicle, in a blatant “breach of the peace” under UCC § 9-609(b)(2).

  61.    Moreover, JYD Employee 2 was inappropriately feeling her neck, touching her

    breasts, and chest, which was also a “breach of the peace” under UCC § 9-609(b)(2).

  62.    This entire shocking encounter with JYD Employee 1 and JYD Employee 2 did not

    make any sense to Plaintiff given that she had previously showed them the Walmart receipt




                                              11
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 9 of 20 PageID #: 9



    (Ex. A), and that they left her in the parking lot with her vehicle detached from the tow

    truck.

  63.    After JYD Employee 1 and JYD Employee 2, ceased physically assaulting Plaintiff,

    she called her sister from the vehicle. Someone then called 911 and Plaintiff is unsure

    whether it was her sister, JYD Employee 1 or JYD Employee 2.

  64.    Approximately four members of the New York Police Department (NYPD) arrived at

    which time either JYD Employee 1 or JYD Employee 2 showed the NYPD documents on

    their cellular phones. Plaintiff showed the NYPD the Walmart receipt (Ex. A); however, for

    reasons only known to the NYPD and/or Defendant, JYD, the NYPD permitted JYD to take

    the vehicle.

  65.    At no time during either JYD Employee 1 or JYD Employee 2’s initial encounter with

    Plaintiff in the evening of February 18, 2019, or when they physically assaulted her in the

    early hours of February 19, 2019, did they provide her with any documentation indicating

    they had a right to repossess the vehicle.

  66.    Late in the day of February 19, 2019 (i.e. the same day that she was physically

    assaulted by JYD, and its employees engaged in a “breach of the peace” under UCC § 9-

    609(b)(2) to repossess the vehicle), Plaintiff developed bruising on her chest as well as

    experienced difficulty breathing. Accordingly, she went to St. Johns Episcopal Hospital and

    was diagnosed with a contusion.

  67.    In addition, on February 19, 2019, she went to her local NYPD precinct to formally

    report the incident with the NYPD. A copy of the Incident Information Slip is annexed as

    Ex. B.

  68.    Plaintiff subsequently experienced back spasms related to the JYD assault wherein she

    sought treatment by an orthopedist that referred her for physical therapy.


                                                 11
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 10 of 20 PageID #: 10



                         POLICIES AND PRACTICES COMPLAINED OF

   69.    It is Defendants policy and practice to repossess vehicles, violate the FDCPA and the

     GBL by:

         a. Taking or threatening to take any nonjudicial action to effect dispossession or

              disablement of property if there is no present right to possession of the property

              claimed as collateral through an enforceable security interest;

         b. Taking possession of collateral, without judicial process, by breaching the peace;

         c.   Engaging in deceptive acts or practices in the conduct of any business, trade or

              commerce or in the furnishing of any service;

         d. Engaging in an unauthorized assumption and exercise of the right of ownership over

              goods belonging to another, to the exclusion of the owner’s rights;

         e. Engaging in an intentional wrongful physical contact with another person without

              consent.

         f. Engaging in an intentional placing of another person in fear of imminent harmful or

              offensive contact.



                                                COUNT I

              VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                15 U.S.C. § 1692 et seq.

   70.    Plaintiff repeats the allegations contained in paragraphs 1 through 69 as if the same

     were set forth at length herein.

   71.    Defendant JYD violated 15 U.S.C. § 1692 et seq. of the FDCPA in connection with its

     repossession of the vehicle;

   72.    By repossessing the vehicle in a manner in which its authorized agents breached the

     peace, Defendant AHMC is liable for Defendant JYD’s violations of the FDCPA.

                                                11
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 11 of 20 PageID #: 11



   73.    By repossessing the vehicle in a manner in which its authorized agents breached the

     peace, Defendant HFC is liable for Defendant JYD’s violations of the FDCPA.

   74.    Defendant JYD violated 15 U.S.C. § 1692f(6)(A) of the FDCPA by taking or

     threatening to take any nonjudicial action to effect dispossession or disablement of property

     if there is no present right to possession of the property claimed as collateral through an

     enforceable security interest.

   75.    Defendant JYD’s conduct, as described above, violated FDCPA § 1692f(6), in that

     Defendant JYD breached the peace in repossessing the vehicle.

   76.    Additionally, Defendant JYD threatened repossession of the vehicle even though there

     was no present right to possession in that the vehicle could not be lawfully repossessed

     under circumstances that would not constitute a breach of peace.

   77.    Plaintiff suffered a risk of economic injury due to Defendant JYD’s violation of 15

     U.S.C. §1692f et seq., of the FDCPA by taking or threatening to take any nonjudicial action

     to effect dispossession or disablement of property if there is no present right to possession

     of the property claimed as collateral through an enforceable security interest.

   78.    Plaintiff seeks damages against Defendants pursuant to Section 1692k of the FDCPA.



                                              COUNT II

             VIOLATIONS OF NEW YORK’s GENERAL BUSINESS LAW § 349


   79.    Plaintiff repeats the allegations contained in paragraphs 1 through 78 as if the same

     were set forth at length herein.

   80.    Defendant JYD violated GBL § 349 in connection with its repossession of the vehicle.

   81.    By repossessing the vehicle in a manner in which its authorized agents breached the

     peace, Defendant AHMC is liable for Defendant JYD’s violations of GBL § 349.

                                               11
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 12 of 20 PageID #: 12



   82.    By repossessing the vehicle in a manner in which its authorized agents breached the

     peace, Defendant HFC is liable for Defendant JYD’s violations of GBL § 349.

   83.    Defendant JYD violated GBL § 349 by misrepresenting that it had the right to

     possession in that the vehicle could not be lawfully repossessed under circumstances that

     would not constitute a breach of peace.

   84.    Defendant JYD willfully and knowingly violated GBL § 349 in its repossession of the

     vehicle by a breach of the peace.

   85.    Plaintiff seeks damages against Defendants pursuant to GBL § 349(h)



                                               COUNT III

                                             CONVERSION


   86.    Plaintiff repeats the allegations contained in paragraphs 1 through 85 as if the same

     were set forth at length herein.

   87.    The wrongfully repossessed vehicle taken by Defendants by a breach of the peace,

     was leased by Plaintiff, and thus, Plaintiff had legal ownership of the vehicle.

   88.    Defendants are liable for the conversion of the repossessed vehicle alleged by Plaintiff

     to be taken by a breach of the peace.


                                               COUNT IV

                                               BATTERY


   89.    Plaintiff repeats the allegations contained in paragraphs 1 through 88 as if the same

     were set forth at length herein.

   90.    Defendant JYD committed battery in connection with its repossession of the vehicle.



                                                11
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 13 of 20 PageID #: 13



   91.    By repossessing the vehicle in a manner in which its authorized agents breached the

     peace, Defendant AHMC is liable for Defendant JYD’s battery upon Plaintiff.

   92.    By repossessing the vehicle in a manner in which its authorized agents breached the

     peace, Defendant HFC is liable for Defendant JYD’s battery upon Plaintiff.

   93.    Defendant JYD intentionally and wrongfully pushed and pulled Plaintiff out of her

     vehicle without her consent in connection with their repossession of the vehicle.

   94.    Defendant JYD intentionally and wrongfully felt Plaintiff’s neck without her consent

     in connection with their repossession of the vehicle.

   95.    Defendant JYD intentionally and wrongfully touched Plaintiff’s breasts without her

     consent in connection with their repossession of the vehicle.

   96.    Defendant JYD intentionally and wrongfully touched Plaintiff’s chest without her

     consent in connection with their repossession of the vehicle.

   97.    Plaintiff suffered actual damages, including pain and suffering, proximately caused by

     Defendant JYD’s battery.



                                              COUNT V

                                              ASSAULT

   98.    Plaintiff repeats the allegations contained in paragraphs 1 through 97 as if the same

     were set forth at length herein.

   99.    Defendant JYD committed assault in connection with its repossession of the vehicle.

   100.   By repossessing the vehicle in a manner in which its authorized agents breached the

     peace, Defendant AHMC is liable for Defendant JYD’s assault to Plaintiff.

   101.   By repossessing the vehicle in a manner in which its authorized agents breached the

     peace, Defendant HFC is liable for Defendant JYD’s assault to Plaintiff.


                                               11
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 14 of 20 PageID #: 14



   102.   Defendant JYD intentionally placed Plaintiff in fear of imminent harmful or offensive

     contact by pushing and pulling Plaintiff out of her vehicle in connection with their

     repossession of the vehicle.

   103.   Defendant JYD intentionally placed Plaintiff in fear of imminent harmful or offensive

     contact by feeling Plaintiff’s neck in connection with their repossession of the vehicle.

   104.   Defendant JYD intentionally placed Plaintiff in fear of imminent harmful or offensive

     contact by touching Plaintiff’s breasts in connection with their repossession of the vehicle.

   105.   Defendant JYD intentionally placed Plaintiff in fear of imminent harmful or offensive

     contact by touching Plaintiff’s chest in connection with their repossession of the vehicle.

   106.   Plaintiff suffered actual damages, including pain and suffering, proximately caused by

     JYD’s assault.



            WHEREFORE, Plaintiff demands judgment against Defendants as follows:

                      (a)   Issuing a preliminary and/or permanent injunction restraining

     Defendants, their employees, agents and successors from, inter alia, engaging in conduct

     and practices that are in violation of the FDCPA;

                      (b)   Issuing a declaratory Order requiring Defendants to make corrective

     disclosures;

                      (c)   Awarding Plaintiff statutory damages under Section 1692k of the

     FDCPA;

                      (d)   Awarding Plaintiff actual damages, including for pain and suffering;

                      (e)   Awarding Plaintiff costs of this Action, including reasonable

     attorneys’ fees and expenses pursuant to Section 1692k of the FDCPA and GBL 349(h);

                      (f)   Awarding pre-judgment interest and post-judgment interest; and


                                               11
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 15 of 20 PageID #: 15



             (g)     Awarding Plaintiff such other and further relief as this Court may deem just

     and proper.

     Dated: New York, NY
            July 29, 2019
                                                       /s/ Joseph K. Jones
                                                       Joseph K. Jones, Esq.
                                                       JONES, WOLF & KAPASI, LLC
                                                       One Grand Central Place
                                                       60 East 42nd. Street, 46th Floor
                                                       New York, New York 10165
                                                       (646) 459-7971 telephone
                                                       (646) 459-7971 facsimile
                                                       jkj@legaljones.com


                                                       /s/ Benjamin J. Wolf
                                                       Benjamin J. Wolf, Esq.
                                                       JONES, WOLF & KAPASI, LLC
                                                       One Grand Central Place
                                                       60 East 42nd. Street, 46th Floor
                                                       New York, New York 10165
                                                       (646) 459-7971 telephone
                                                       (646) 459-7971 facsimile
                                                       bwolf@legaljones.com




                                   DEMAND FOR TRIAL BY JURY

             Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

     requests a trial by jury on all issues so triable.


                                                       /s/ Joseph K. Jones
                                                       Joseph K. Jones




                                                  11
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 16 of 20 PageID #: 16




        EXHIBIT A
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 17 of 20 PageID #: 17
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 18 of 20 PageID #: 18
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 19 of 20 PageID #: 19




        EXHIBIT B
Case 1:19-cv-04487-MKB-PK Document 1 Filed 08/05/19 Page 20 of 20 PageID #: 20
